

115 HR 4394 IH: Bare County Buy-in Act of 2017
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4394IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Ms. Titus introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to make available a public option for health
			 insurance coverage for individuals residing in an area without a qualified
			 health plan available through an Exchange, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bare County Buy-in Act of 2017. 2.Public option for health insurance coverage (a)In generalPart 2 of subtitle D of title I of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended by adding at the end the following new section:
				
					1314.Public option for health insurance coverage
 (a)In generalIf the Secretary determines that individuals residing in a rating area (as described in section 2701(a) of the Public Health Service Act (42 U.S.C. 300gg(a))) eligible to purchase individual health insurance coverage through an Exchange will not have access to a qualified health plan offered through an Exchange in the individual market with respect to a plan year beginning on or after January 1, 2018, the Secretary shall make available the public option for health insurance coverage described in subsection (b) (in this section referred to as the public option) to such individuals through such Exchange for such plan year.
 (b)Public option requirementsThe public option described in subsection (a) shall— (1)provide the essential health benefits package (as defined in section 1302(a));
 (2)comply with the requirements of this title and the amendments made by this title, to the extent practicable, applicable to a health plan offered through an Exchange; and
 (3)consist of a plan in the silver level of coverage (as described in section 1302(d)). (c)Enrollment and coverage periodsThe Secretary shall establish enrollment and coverage periods for individuals who enroll in the public option. Such periods shall be established, to the extent practicable, in coordination with the enrollment and coverage periods for other plans offered through an Exchange.
						(d)Premiums
 (1)Monthly premiumThe Secretary shall determine a monthly premium for individuals enrolled in the public option. Such monthly premium shall be equal to 1/12 of the annual premium computed under paragraph (2)(B).
							(2)Annual premium
 (A)EstimationThe Secretary shall estimate the average, annual per capita amount for benefits and administrative expenses payable under this section for individuals in each age band specified in subparagraph (C) enrolled in the public option.
 (B)ComputationThe annual premium under this subsection for months in a year is equal to the average, annual per capita amount estimated under paragraph (1) for the year for each age band specified in sub­pa­ra­graph (C), geographically adjusted by rating area.
 (C)Age bandsThe age bands specified in this subparagraph are the age bands defined by the Secretary pursuant to section 2701(a)(3) of the Public Health Service Act (42 U.S.C. 300gg(a)(3)).
 (3)Variation in premium ratesThe premium rate charged for the public option may not vary except as provided under section 2701 of such Act (42 U.S.C. 300gg).
							(e)Payment of premiums
 (1)In generalPremiums for enrollment in the public option shall be paid to the Secretary at such times, and in such manner, as the Secretary determines appropriate.
 (2)DepositAmounts collected by the Secretary under this section shall be deposited in the account established under subsection (f).
							(f)Account
 (1)EstablishmentThere is established in the Treasury of the United States an account for the receipts and disbursements attributable to the operation of the public option.
 (2)Prohibition of State imposition of taxesSection 1854(g) of the Social Security Act (42 U.S.C. 1395w–24(g)) shall apply to receipts and disbursements described in paragraph (1) in the same manner as such section applies to payments or premiums described in such section.
							(g)Health care provider payment rates for items and services
							(1)In general
 (A)Rates negotiated by the SecretarySubject to subparagraph (B), the Secretary shall, through a negotiated agreement with health care providers, establish rates for reimbursing health care providers for providing the benefits covered by the public option.
 (B)Medicare reimbursement ratesIf the Secretary and health care providers are unable to reach a negotiated agreement on a reimbursement rate, the Secretary shall reimburse providers at rates determined for equivalent items and services under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act.
 (C)For new servicesThe Secretary shall modify reimbursement rates described in subparagraph (B) in order to accommodate payments for services that are not otherwise covered under the original medicare fee-for-service program.
 (2)Prescription drugsAny payment rate under this subsection for a prescription drug shall be at a rate negotiated by the Secretary. If the Secretary is unable to reach a negotiated agreement on such a reimbursement rate, the Secretary shall use rates determined for equivalent drugs paid for under the original medicare fee-for-service program. The Secretary shall modify such rates in order to accommodate payments for drugs that are not otherwise covered under the original medicare fee-for-service program.
							(h)Health care provider participation
							(1)Provider participation
 (A)In generalThe Secretary shall establish conditions of participation for health care providers under the public option.
 (B)Licensure or certificationThe Secretary shall not allow a health care provider to participate in the public option unless such provider is appropriately licensed or certified under State law.
								(2)Establishment of a provider network
 (A)Medicare and Medicaid participating providersA health care provider that is a participating provider of services or supplier under the Medicare program under title XVIII of the Social Security Act or under a State Medicaid plan under title XIX of such Act is a participating provider in the public option unless the health care provider opts out of participating in the public option through a process established by the Secretary.
 (B)Additional providersThe Secretary shall establish a process to allow health care providers not described in subparagraph (A) to become participating providers in the public option.
								(i)Administrative contracting
 (1)AuthoritiesThe Secretary may enter into contracts for the purpose of performing administrative functions (including functions described in subsection (a)(4) of section 1874A of the Social Security Act) with respect to the public option in the same manner as the Secretary may enter into contracts under subsection (a)(1) of such section. The Secretary shall have the same authority with respect to the public option as the Secretary has under such subsection (a)(1) and subsection (b) of section 1874A of the Social Security Act with respect to title XVIII of such Act.
 (2)Transfer of insurance riskAny contract under this paragraph shall not involve the transfer of insurance risk from the Secretary to the entity entering into such contract with the Secretary..
			(b)Conforming amendments
 (1)Treatment as a qualified health planSection 1301(a)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a)(2)) is amended—
 (A)in the paragraph heading, by inserting “, THE PUBLIC HEALTH INSURANCE OPTION,” before “and”; and (B)by inserting “the public health insurance option under section 1314,” before “and a multi-State plan”.
 (2)State insurance regulationSection 1324(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18044(a)) is amended by inserting “the public health insurance option under section 2795 of the Public Health Service Act,” before “or a multi-State qualified health plan”.
				